 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.4


AMENDMENT NO. 1 TO
WEINGARTEN REALTY INVESTORS
2001 LONG TERM INCENTIVE PLAN




WHEREAS, Weingarten Realty Investors, a Texas real estate investment trust (the
"Company"), has heretofore adopted the Weingarten Realty Investors 2001 Long
Term Incentive Plan (the "Plan"); and
WHEREAS, Section 409A (“Code Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), was enacted on October 22, 2004, and related
Treasury Regulations were published April 10, 2007 and are effective January 1,
2008; and
WHEREAS, the Company has determined it to be necessary and advisable to amend
the Plan to cause the terms of the Plan to reflect compliance with the
applicable provisions of Code Section 409A and the Treasury Regulations issued
thereunder; and
WHEREAS, the Company intends that this Amendment, and all Awards issued pursuant
to the Plan, be interpreted and administered consistent with the provisions of
Code Section 409A and the Treasury Regulations issued thereunder, including the
exemptions from Code Section 409A available under such Code Section and
Regulations; and
WHEREAS, the Company has the power to amend the Plan pursuant to Section 1.13 of
the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows, effective January 1,
2008:
1.           Section 1.3(k) of the Plan is hereby amended to be and read as
follows:
 
 
(k)
"Fair Market Value" of any Shares shall mean (i) if the Shares are readily
tradable on an established securities market, the closing price of a share on
the Option Date; (ii) if the Shares are traded on an exchange or market in which
prices are reported on a bid and asked prices, the closing price for a Share on
the Option Date; or (iii) if the Shares are not readily tradable on an
established securities



 
1

--------------------------------------------------------------------------------

 




market nor traded on the over-the-counter market, then with respect to
Non-Qualified Share Options, such value as the Committee, in good faith, shall
determine in accordance with Treasury Regulation Section 1.409A-1(b)(5)(iv)(B),
and with respect to any other Award hereunder, such value as the Committee, in
good faith, shall determine.


2.           Section 1.3(q) of the Plan is hereby amended, as underlined, to be
and read as follows:


 
(q)
"Permitted Modification" shall be deemed to be any modification of an Award
which is made in connection with a Corporate Transaction and which provides in
connection with a Share Option, that subsequent to the consummation of the
Corporate Transaction (i) the exercise price of such Share Option will be
proportionately adjusted to reflect the exchange ratio applicable to the
particular Corporate Transaction and/or (ii) the nature and amount of
consideration to be received upon exercise of the Share option will be the same
(on a per share basis) as was received by Persons who were holders of shares of
Common Stock immediately prior to the consummation of the Corporate Transaction,
provided, however, as follows: (i) any such adjustments to Awards that are
considered “deferred compensation” within the meaning of Code Section 409A shall
be made in compliance with the requirements of Code Section 409A unless the
Participant consents otherwise; (ii) any such adjustments to Awards that are not
considered “deferred compensation” subject to Code Section 409A shall be made in
such a manner as to ensure that after such adjustment, the Awards either
continue not to be subject to Code Section 409A or comply with the requirements
of Code Section 409A unless the Participant consents otherwise; and (iii) the
Committee shall not have the authority to make any adjustments under this
Section to the extent that the existence of such authority would cause an Award
that is not intended to be subject to Code Section 409A to be subject thereto.



3.           Section 1.4 of the Plan is hereby amended by adding the following
paragraph (f) at the end thereof to be and read as follows:


 
(f)
Compliance with Code Section 409A. It is the intention of the Company that no
Award shall be “deferred compensation” subject to Code Section 409A unless and
to the extent that the Committee specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award may be subject to Code Section 409A, the
Committee may adopt such amendment to the Plan and the applicable Award
agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions that the
Committee determines are necessary or appropriate to (1) exempt the Award from
Code Section 409A and/or preserve the intended tax treatment of the benefits



 
2

--------------------------------------------------------------------------------

 


 
provided with respect to the Award or (2) comply with the requirements of Code
Section 409A.



4.           Section 1.10 of the Plan is hereby amended, as underlined, to be
and read as follows:
 
1.10       Adjustments to Number of Shares Subject to the Plan.  In the event of
any change in the outstanding Shares of the Company by reason of any stock
dividend, split, spinoff, recapitalization, merger, consolidation, combination,
extraordinary dividend, exchange of shares or other similar change, the
aggregate number of Shares with respect to which awards may be made under the
Plan, the terms and the number of Shares of any outstanding Share Options and
Restricted Shares, and the purchase price of a Share under any Share Options,
may be equitably adjusted by the Board in its sole discretion, provided,
however, as follows: (i) any such adjustments to Awards that are considered
“deferred compensation” within the meaning of Code Section 409A shall be made in
compliance with the requirements of Code Section 409A unless the Participant
consents otherwise; (ii) any such adjustments to Awards that are not considered
“deferred compensation” subject to Code Section 409A shall be made in such a
manner as to ensure that after such adjustment, the Awards either continue not
to be subject to Code Section 409A or comply with the requirements of Code
Section 409A unless the Participant consents otherwise; and (iii) the Committee
shall not have the authority to make any adjustments under this Section to the
extent that the existence of such authority would cause an Award that is not
intended to be subject to Code Section 409A to be subject thereto.


5.           Section 1.14 of the Plan is hereby amended, as underlined, to be
and read as follows:
 
1.14       Amendment and Adjustments to Awards.  Subject to the limitations
described herein, the Committee may amend, modify or terminate any outstanding
Award with the Participant's consent at any time prior to payment or exercise in
any manner not inconsistent with the terms of the Plan, including, without
limitation, to change the date or dates as of which and/or the terms and
conditions pursuant to which (a) a Share Option becomes exercisable or (b) to
amend the terms of any outstanding Share Option to provide an exercise price per
share which is higher or lower than the then current exercise price per share of
such outstanding Award or (c) to cancel an Award and grant a new Award in
substitution therefore under such different terms and conditions as the
Committee determines in its sole discretion to be appropriate including, but not
limited to, having an exercise price per share which may be higher or lower than
the exercise price per share of the cancelled Award.  The Committee may also
make adjustments in the terms and conditions of, and the criteria included in
agreements evidencing Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 1.11 of the
Plan) affecting the Company, or the financial statements of the Company or any
Subsidiary, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate to prevent reduction or enlargement of the benefits or potential
benefits intended to be made available pursuant to the Plan.  Any provision of
the Plan or any Award Agreement to the contrary notwithstanding, the Committee
may cause any Award granted to be cancelled in consideration of a cash payment
or alternative Award made to the holder of such cancelled Award equal in value
to the Fair Market Value of such


 
3

--------------------------------------------------------------------------------

 


cancelled Award.  The determinations of value pursuant to this Section shall be
made by the Committee in its sole discretion. Notwithstanding the immediately
preceding provisions of this Section 1.14, with respect to a Non-Qualified Share
Option, no modifications described in this Section 1.14 shall be made to such
Option unless such modification is permitted pursuant to Treasury Regulation
Section 1.409A-1(b)(5)(v) and will not cause the Non-Qualified Share Option to
be considered “deferred compensation” within the meaning of Code Section 409A.


6.           Section 3.4(c) of the Plan is hereby amended, as underlined, to be
and read as follows:


 
(c)
As soon as practicable following the time of exercise of a Non-Qualified Share
Option, a certificate representing the Shares so purchased shall be delivered to
the Participant. Upon exercise, the Participant shall in no event be entitled to
any accumulated dividends, other securities or cash to which he or she would
have been entitled had he or she actually owned the Shares subject to the Option
as of the Option Date.

 




[Signature page follows]


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this AMENDMENT NO. 1 TO WEINGARTEN
REALTY INVESTORS 2001 LONG TERM INCENTIVE PLAN to be executed in its name and on
its behalf this 17 day of November, 2008, to be effective January 1, 2008.


WEINGARTEN REALTY INVESTORS
 
By:
/s/ Stephen C. Richter
Name:
Stephen C. Richter
Title:
Executive Vice President/CFO





 
 
5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------